*470OPINION
By THE COURT.
Submitted on motion of the plaintiff-appellee seeking an order striking the appellant’s reply brief from the- record for the alleged reason that three exhibits are attached to it, which are no part of the bill of exceptions. Counsel for the appellant, in its brief, admits the three exhibits are no part of the bill, but urges they are relevant and material to the issues presented. The law seems to be well established that this Court, in a law appeal, cannot consider matters foreign to the record; that a reviewing Court can only consider evidence contained in the bill of exceptions. Riley v. City Railway Co., 16 Abs 292; Garner v. White, 23 Oh St 192. If these exhibits properly belong in the bill of exceptions, the same should be remanded to the trial court for correction.
The motion will be sustained to the extent that the three exhibits will be ordered stricken.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.